—In an action to recover damages for personal injuries, the defendant PJR Construction Corp. appeals from so much of an order of the Supreme Court, Kings County (Hutcherson, J.), dated April 20, 1998, as denied its cross motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is reversed insofar as appealed from, *290on the law, with costs, the cross motion is granted, the complaint and all cross claims insofar as asserted against the appellant are dismissed, and the action against the remaining defendants is severed.
Since the record clearly indicates that the appellant was merely a limited partner and did not take part in the control of the business, it was not a proper party to this suit and should have been granted summary judgment (see, Partnership Law §§ 115, 96; Board of Mgrs. v Fairways at N. Hills, 150 AD2d 32, 39-40; Millard v Newmark & Co., 24 AD2d 333). O’Brien, J. P., Ritter, Joy, Altman and Smith, JJ., concur.